82341: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-12580: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82341


Short Caption:NEV. POLICY RESEARCH INST. VS. CANNIZZAROCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A817757Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:Exempt


Oral Argument:11/03/2021 at 2:00 PMOral Argument Location:Carson City


Submission Date:11/03/2021How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantNevada Policy Research Institute, Inc.Deanna L. Forbush
							(Fox Rothschild, LLP/Las Vegas)
						Colleen E. McCarty
							(Fox Rothschild, LLP/Las Vegas)
						


RespondentBrittney MillerDaniel Bravo
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas)
						Bradley S. Schrager
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas)
						


RespondentDina NealGary A. Cardinal
							(University of Nevada, Reno, Office of General Counsel)
						Berna L. Rhodes-Ford


RespondentGlen Leavitt


RespondentJames Ohrenschall


RespondentJason FriersonJonathan D. Blum
							(Wiley Petersen)
						


RespondentJill TollesGary A. Cardinal
							(University of Nevada, Reno, Office of General Counsel)
						Berna L. Rhodes-Ford


RespondentMelanie ScheibleJonathan D. Blum
							(Wiley Petersen)
						


RespondentNicole J. CannizzaroJonathan D. Blum
							(Wiley Petersen)
						


RespondentSelena TorresDaniel Bravo
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas)
						Bradley S. Schrager
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas)
						


RespondentThe Legislature of the State of NevadaKevin C. Powers
							(Legislative Counsel Bureau Legal Division)
						





Docket Entries


DateTypeDescriptionPending?Document


01/14/2021Filing FeeFiling Fee due for Appeal. (SC)


01/14/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-01259




01/14/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-01261




01/14/2021Filing FeeE-Payment $250.00 from Deanna L. Forbush. (SC)


01/14/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)21-01289




01/15/2021Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant: 14 days transcript request form; 120 days opening brief. (SC)21-01334




01/22/2021Transcript RequestFiled Certificate That No Transcript is Being Requested. (SC)21-01900




01/26/2021MotionFiled Appellant's Motion for the Court to Suspend the Rules Pursuant to NRAP 2 and Expedite Its Decision Upon Expedited Briefing Or, in the Alternative, Without Briefing Upon Submission of the Record.  (SC)21-02464




01/29/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondents Brittany Miller and Selena Torres' response to appellant's January 26, 2021 motion due: February 16, 2021. (SC)21-02772




01/29/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondents Heidi Gansert, Dina Neal and Jill Tolles' response to the motion filed on January 26, 2021 due: February 16, 2021. (SC)21-02864




01/30/2021Notice/IncomingFiled Notice Requesting Clerk to Make Revisions to Appellate Record to Include Legislature of the State of Nevada as Respondent and to Make Other Technical Revisions to Caption. (SC)21-02956




02/01/2021Notice/IncomingFiled Appellant's Joinder to Notice Requesting Clerk to Make Revisions to Appellate Record to Include Legislature of the State of Nevada as Respondent and to Make Other Technical Revisions to the Caption. (SC)21-03045




02/02/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondents Nicole J. Cannizzaro, Jason Frierson and Melanie Scheible's response to the motion filed on January 26, 2021 due: February 16, 2021. (SC)21-03140




02/04/2021Docketing StatementFiled Docketing Statement Civil Appeals. (SC)21-03505




02/09/2021MotionFiled Respondent Heidi Seevers Gansert's Motion to Dismiss. (SC)21-03935




02/16/2021MotionFiled Respondent-Legislators' Joint Opposition to Motion for the Court to Suspend the Rules Pursuant to NRAP 2 and Expedite its Decision Upon Expedited Briefing or, in the Alternative, Without Briefing Upon Submission of the Record and Countermotion for Legislative Continuance as Matter of Right Pursuant to NRS 1.310. (SC)21-04530




02/16/2021MotionFiled Appellant's Opposition to Respondent Heidi Seevers Gansert's Motion to Dismiss. (SC)21-04561




02/17/2021MotionFiled Legislature's Joinder in Respondent-Legislators' Joint Opposition and Countermotion Filed on February 16, 2021. (SC)21-04745




02/19/2021Notice/IncomingFiled Notice of Change of Firm Address (Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP). (SC)21-05010




02/22/2021MotionFiled Respondent Heidi Seevers Gansert's Reply to Appellant's Opposition to Gansert's Motion to Dismiss. (SC)21-05112




02/23/2021MotionFiled Appellant's Response To: 1)Respondent-Legislators' Joint Opposition to Motion for the Court to Suspend the Rules Pursuant to NRAP 2 and Expedited Briefing or, in the Alternative Without Briefing Upon Submission of the Record and Countermotion for Legislative Continuance as Matter of Right Pursuant to NRS 1.310, and 2) Legislature's Joinder in Respondent-Legislators' Joint Opposition and Countermotion Filed on February 16, 2021. (SC)21-05352




03/10/2021Order/ProceduralFiled Order.  The clerk of this court is directed to add the Legislature as a respondent to this appeal, represented by Mr. Powers of the Legislative Counsel Bureau Legal Division.  The clerk shall amend the caption on this court's docket to conform to the caption on this order.  The proceedings in this appeal shall be suspended for the duration of the legislative session.  Appellant shall file the opening brief and appendix on June 8, 2021.  Appellant's motion to expedite briefing or to submit this appeal on the record is denied as moot.  This appeal is dismissed as to respondent Heidi Seevers Gansert only.  (SC)21-06935




06/08/2021BriefFiled Appellant Nevada Policy Research Institute's Opening Brief. (SC)21-16453




06/08/2021AppendixFiled Joint Appendix Volume 1 of 7. (SC)21-16456




06/08/2021AppendixFiled Joint Appendix Volume 5 of 7. (SC)21-16457




06/09/2021Order/Clerk'sFiled Order Granting Telephonic Extension. Pursuant to a telephonic request received on June 8, 2021, appellant shall have until June 22, 2021, to file and serve the opening brief and appendix. (SC)21-16501




07/01/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondents Brittney Miller and Selena Torres' answering brief due: July 22, 2021. (SC)21-18924




07/01/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondents Jill Tolles and Dina Neal's answering brief due: July 22, 2021. (SC)21-18952




07/01/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. respondents Nicole J. Cannizzaro, Jason Frierson, and Melanie Scheible's answering brief due: July 22, 2021. (SC)21-18957




07/01/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent The Legislature of the State of Nevada shall have until July 22, 2021, to file and serve its answering brief.  (SC)21-19015




07/22/2021BriefFiled Respondents Brittney Miller, Selena Torres, Jason Frierson, Nicole Cannizzaro, and Melanie Scheible's Joint Answering Brief. (SC)21-21144




07/22/2021BriefFiled Respondents Dina Neal and Jill Tolles' Answering Brief. (SC)21-21174




07/22/2021BriefFiled Respondent Nevada Legislature's Answering Brief. (SC)21-21267




08/23/2021BriefFiled Appellant Nevada Policy Research Institute's Reply to the Answering Briefs of Respondents Miller, Torres, Frierson, Cannizzarro, Scheible, Neal and Tolles. (SC)21-24594




08/23/2021BriefFiled Appellant Nevada Policy Research Institute's Reply to the Answering Brief of Intervenor-Respondent Legislature of the State of Nevada. (SC)21-24598




08/24/2021Case Status UpdateBriefing Completed/To Screening. (SC)


10/05/2021Order/ProceduralFiled Order Scheduling Oral Argument.  Oral argument is scheduled for November 3, 2021, at 2:00 p.m. in Carson City.  Argument shall be limited to 40 minutes.  (SC)21-28556




10/06/2021Notice/IncomingFiled Notice Identifying Attorney to Appear at Oral Argument (Counsel for Respondents Brittney Miller and Selena Torres). (SC)21-28653




10/18/2021Notice/IncomingFiled Appellant's Notice of Identifying Attorney to Appear at Oral Argument. (SC)21-29809




10/19/2021Notice/IncomingFiled Respondents' Notice of Appearance for Oral Argument. (SC)21-30068




10/20/2021Notice/IncomingFiled Respondents' Notice of Appearance for Oral Argument. (SC)21-30129




10/20/2021Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)21-30253




10/25/2021Notice/IncomingFiled Notice of Appearance.  Kevin C. Powers, General Counsel, will appear on behalf of the Legislature and participate in the oral argument of this case on November 3, 2021.  (SC)21-30771




11/03/2021Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc court. (SC)


04/21/2022Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before the Court En Banc. Author: Hardesty, J. Majority: Parraguirre/Hardesty/Stiglich/Cadish/Silver/Pickering/Herndon. fn1 [As requested by the Legislature, we have modified the caption to reflect that Jason Frierson is a member of the Nevada State Assembly, not the Nevada State Senate, and we direct the clerk of this court to modify the caption on this docket to conform to the caption in this opinion.] 138 Nev. Adv. Opn. No. 28. En Banc (SC).22-12580




05/16/2022RemittiturIssued Remittitur.  (SC)22-15383




05/16/2022Case Status UpdateRemittitur Issued/Case Closed.  (SC)


06/10/2022RemittiturFiled Remittitur. Received by District Court Clerk on May 17, 2022. (SC)22-15383





Combined Case View